Citation Nr: 1118944	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He died in December 2007.  The appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran died in December 2007, and his death certificate lists the immediate cause of his death as metastatic adenocarcinoma of unknown origin; other significant conditions listed as contributing to death, but not resulting in the underlying cause, were malnutrition and cachexia.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  While his exposure to Agent Orange as a result of his service in Vietnam during the Vietnam Era has been conceded, his fatal metastatic adenocarcinoma is not one of the diseases presumptively associated with Agent Orange exposure.

4.  There also is no probative (i.e., competent and credible) evidence otherwise indicating that any of the conditions that caused or contributed substantially or materially to his death were related to his military service, including to said Agent Orange exposure in Vietnam.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


Additionally, in claims for dependency and indemnity compensation (DIC) benefits, including for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.

The appellant-widow was notified by way of a letter dated in March 2008 of the evidence needed to substantiate this claim and apprised of what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  The RO also provided that letter before initially adjudicating her claim in July 2008, so in the preferred sequence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

Moreover, the U.S. Supreme Court has held that the appellant, as the pleading party, not VA, has the evidentiary burden of proof for showing how a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of a claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such allegation or pleading in this particular instance.


VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her cause-of-death claim that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs), VA treatment records, including his terminal records and autopsy report, and private treatment records.  Also, as a direct result of the appellant's contentions, VA obtained a medical opinion concerning whether the metastatic adenocarcinoma from which the Veteran died is considered a soft-tissue sarcoma and, thus, included on the list of diseases presumptively associated with exposure to Agent Orange.  Since, however, this opinion determined it is not one of the cancers covered by this presumption, the RO determined there was no resultant need for an opinion regarding etiology - and specifically in terms of whether this terminal cancer was the result of or related to the Veteran's military service.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).


The record in this case, as mentioned, shows the Veteran died as a result of metastatic adenocarcinoma.  And since the appellant-widow has failed to submit any supporting evidence suggesting an association between his death from this condition and his military service, there is no duty to obtain a medical nexus opinion concerning this, especially in light of the June 2008 opinion concerning the classification of the Veteran's terminal cancer as not one of the cancers presumptively associated with Agent Orange exposure.  The Board therefore finds that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the claimant.

II.  Service Connection for Cause of Death

Service connection will be granted for disability resulting from disease or injury incurred in the line of duty or for aggravation during service of a pre-existing condition beyond its natural progression.  See 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  And even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 
certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.

A disability is the principal cause of death if it was the immediate or underlying cause of death or was etiologically related to the death.  38 C.F.R. § 3.312(b).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Turning now to the facts of this particular case.  The Veteran died in December 2007, and his death certificate lists the immediate cause of his death as metastatic adenocarcinoma.  Other significant conditions listed as contributing to death, but not resulting in the underlying cause, were malnutrition and cachexia.

At the time of his death, the Veteran did not have any service-connected disabilities.  However, the RO conceded his exposure to Agent Orange in Vietnam when initially denying his widow-appellant's cause-of-death claim in the July 2008 rating decision at issue.  Nevertheless, it is not shown that his metastatic adenocarcinoma was in any way related to his military service, including to this presumed exposure to Agent Orange while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this determinative issue of causation, the Veteran's STRs are completely unremarkable for any indication of the cancer that ultimately proved fatal, either in the way of a relevant subjective complaint (symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  The same is true of the records of his evaluation and treatment during the many years since his discharge from service.  So there also was no indication of this ultimately fatal cancer within the one-year presumptive period following his discharge from service, meaning by July 1969 since his military service ended in July 1968.  As well, his post-service private treatment records from October 2007 and his VA outpatient treatment records from October 2007 to the time of his death in December 2007 do not show or reflect a diagnosis of metastatic adenocarcinoma until December 15, 2007.  A later December 2007 VA treatment record noted his metastatic adenocarcinoma was of unknown etiology.  Moreover, his terminal records from December 2007 and autopsy also fail to provide any indication his metastatic adenocarcinoma was due to his military service.  The December 2007 autopsy and supplemental statement from January 2008 only note that his appendix was likely the primary site of his metastatic adenocarcinoma, so the point of origin from which it spread.  But there is no suggestion that this or any other cite affected by the cancer was the result of or related to his presumed exposure to Agent Orange in Vietnam.  So there is not the required linkage of this terminal cancer to his military service.

The appellant contends that metastatic adenocarcinoma is related to the Veteran's epithelial cells of glandular tissue, which is a soft tissue.  As a result, she argues that his fatal cancer is included in the list of diseases presumptively associated with his conceded exposure to Agent Orange in Vietnam because this list is not finite.  In June 2008, however, to further explore this possibility, the RO obtained a medical opinion specifically to determine whether this cancer is a soft-tissue sarcoma, as the appellant contends, which would warrant granting presumptive service connection for the cause of the Veteran's death.  

This June 2008 medical opinion, however, explained that adenocarcinoma is "not a type of soft tissue sarcoma based on the research from the National Cancer Institute of Health."  This is because sarcoma is defined as cancer of the bone, cartilage, fat, muscle, blood vessels or other connective supportive tissue.  An adenocarcinoma is a cancer that begins in cells that line certain internal organs that have gland-like secretory properties.  Consequently, these are 2 unrelated types of cancers.  The opinion was prepared by a licensed nurse practitioner and 
co-signed by an overseeing physician (M.D.).  

The appellant requested that the Board remand this claim to obtain an opinion from a specialist concerning whether the Veteran's terminal metastatic adenocarcinoma is a soft- tissue sarcoma and, thus, included on the list of diseases presumptively associated with exposure to herbicides.  See her October 2009 VA Form 9.  Ordinarily, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when, as here, this has been called into question, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Moreover, this opinion in question was affirmed by the overseeing physician, as evidenced by him co-signing the report.

So, in this particular instance, there is no inherent reason to disqualify the VA nurse-practitioner from presenting his findings regarding whether the Veteran's cancer is considered a soft-tissue sarcoma.  This nurse-practitioner indicated he conducted up-to-date research on line and considered the findings on the subject of the National Cancer Institute.  So his opinion was based on this available information and, as mentioned, affirmed by the physician that co-signed the report.  

Based on the available medical and other evidence of record, there simply is no indication the Veteran's cancer initially manifested during his service or even within one year of his discharge to otherwise warrant presuming it did.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  This is probative evidence against the notion that his metastatic adenocarcinoma, which eventually proved fatal, was either directly or presumptively incurred in service.  See Struck v. Brown, 9 Vet. App. 145 (1996) and Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Moreover, as a lay person, the appellant is not competent to determine the source or cause of the Veteran's ultimately fatal cancer - including especially in terms of whether it was attributable to his military service or even his conceded exposure to Agent Orange in Vietnam.  Instead, this requires supporting medical nexus evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this in the context of a claim for rheumatic heart disease).  And although supporting medical nexus evidence is not always mandated, unlike the exceptions accepted when the claim, for example, is for varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), or a separated shoulder or broken arm, cancer is not a condition readily capable of lay diagnosis, much less the type of condition that can be causally related to military service, and to Agent Orange exposure in particular, by mere lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).


In short, there is no competent and credible, so no probative, evidence suggesting a link or correlation between the Veteran's time in service and his ultimately fatal cancer.  The same is true of the other conditions listed on his death certificate as significantly contributing to death, but not resulting in the underlying cause.  So there is no competent and credible indication that a disability either directly or presumptively incurred in service was either the principal or a contributory cause of his death.  See 38 C.F.R. § 3.312(a).  As such, the criteria are not met for service connection for the cause of his death, and the widow-appellant's claim therefore must be denied because the preponderance of the evidence is against her claim, so no reasonable doubt concerning this to resolve in her favor.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for cause of the Veteran's death is denied.  



____________________________________________
	KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


